DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks/arguments filed on 04/21/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim interpretations under 112(f), applicant argues that ‘properties of feature for structural attachment to create larger assemblies” should NOT be interpreted under 112(f) because the structure is described in the specification and an example in Figure. 3 (pg. 1 of Remarks dated 04/21/2022).
Applicant’s argument is not found persuasive because:
claim 1 does not recite “properties of feature” as applicant alleges instead it recites ‘properties or features’;
the limitation meets the 3-prong analysis set forth in MPEP  § 2181 I; Furthermore, the terms “features” or “properties” do not connote sufficiently definite meaning/structure to a person of ordinary skill in the art that allows them to perform the attachment function (See MPEP § 2181 I). 
Applicant does not want to invoke 112(f), yet applicant wants the examiner to interpret the scope of the claimed properties/features in view of applicant’s specification/figures. 
For these reasons, the claim interpretations under 112(f) are maintained. 





With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s) except for the rejection about the term ‘high contour’. Applicant’s argument that ‘a radome or dialectric leading edge of a wing of a plane would be understood by one of ordinary skill in the art as high contour’ is not found fully persuasive. While the scope of the term ‘high contour’ may include applicant’s noted structures, it is not limited to those structures as applicant alleges. The disclosure as filed fails to provide any guidance to determine when the claimed high contour shape/structure would or wouldn’t infringe another shape/structure. Thus, the boundaries of the term ‘high contour’ are unclear. Thus, the 112(b) rejection is maintained. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 based on Corodova, applicant argues that ‘Cordova does not teach a method for making three-dimensional composite high contour structures and shapes’ because of the cited paragraph 5 teaches against known composite materials.
Applicant’s argument is not found persuasive because:
applicant admits that Corodova’s radome is ‘a three-dimensional molded composite laminate’ in pg. 2 of the remarks and that a ‘radome’ would be understood by one of ordinary skill in the art as ‘high contour’ in pg. 1 of the remarks. Thus, based on applicant’s admissions, Corodova meets the argued limitation. 
paragraph 5 is in the background of the invention of Corodova. Corodova discloses/proposes to use a material superior to the known material in paragraph 5 (e.g. P0032 of Corodova).
paragraph [0041] of Corodova explicitly describes the use of a suitable composite material in his invention:
The laminate component used in accordance with the invention may also comprise a binder or a matrix material, which may be impregnated between the polymeric fibers and/or throughout said laminate component. When the laminate component comprises a plurality of laminae, the laminae may also contain a binder or a matrix material. Usually, the binder or the matrix is used to hold the polymeric fibers together and/or to improve the mechanical properties of the laminate component. Specific binders and matrices may be used to influence the electromagnetic properties of said laminate component. Various binders or matrices may be used, examples thereof including thermosetting and thermoplastic materials. A wide variety of thermosetting materials are available, however, epoxy resins or polyester resins are most common. Suitable thermosetting and thermoplastic materials are enumerated in, for example, WO 91/12136 A1 (pages 15-21) included herein by reference. From the group of thermosetting materials, vinyl esters, unsaturated polyesters, epoxides or phenol resins are preferred. From the group of thermoplastic materials, polyurethanes, polyvinyls, polyacrylics, polybutyleneterephthalate (PBT), polyolefins or thermoplastic elastomeric block copolymers such as polyisopropene-polyethylene-butylene-polystyrene or polystyrene-polyisoprene-polystyrene block copolymers are preferred. In particular, isocianates when used as a matrix or a binder, proved to impart the inventive materials with good performances at high and ultra-high frequencies.
Applicant’s argument that paragraphs 16 and 20 of applicant’s published application does not relate to claim 1 is not found persuasive. Paragraph 16 of applicant’s published application discloses a type of three-dimensional composite high contour structure (i.e. radome) encompassed by claim 1 while Paragraph 20 of applicant’s published application discloses types of thermoplastics encompassed by the ‘thermoplastics’ of claim 1. Thus, references disclosing these types of shapes/structures and thermoplastics meet applicant’s claimed limitations. 
Applicant’s argues that paragraphs 92 and 93 of Corodova do not disclose ‘said composite having properties or features for structural attachment to create larger assemblies’ because the cited paragraphs do not explicitly disclose that the radome is coupled to the antenna and that the antenna creates a larger assembly. 
Applicant’s argument is not found persuasive. The paragraphs 92 and 93 of Corodova recite:
[0092] The invention also provides a radome adapted to cover a radar antenna for an aircraft, ship or other radar installation, said radome comprising any one of the inventive materials. 
[0093] The invention further relates to a radome-antenna system comprising a radome containing any one of the inventive materials and an antenna device. Preferably, the antenna device is chosen from the group consisting of an antenna array; a microwave antenna; a dual or multiple frequency antenna preferably operating at frequencies above 39.5 GHz; a radar antenna; a planar antenna; and a broadcast antenna.
	While examiner agrees that coupling to the antenna is not explicit in Corodova, a person of ordinary skill in the art would readily understand/recognize that the radome is necessarily coupled to the antenna to be able to cover the antenna and to be able to be mounted on an aircraft/ship in the radome-antenna systems described in Corodova. As evidenced by US 5707723 (C4, L34-61, Fig. 1) and/or US 5049891 (abstract, claim 1), a radome adapted to cover a radar antenna for an aircraft requires the radome to be coupled to the antenna to be able to cover the antenna and an attaching means to be able to be mounted on an aircraft (e.g. The radome, the antenna, the attaching means, and the aircraft clearly form a larger assembly. Thus, examiner respectfully maintains that a person of ordinary skill in the art would readily understand/recognize that the radome adapted to cover a radar antenna for an aircraft taught by Corodova implicitly/inherently requires properties or features for structural attachment to create larger assemblies with the antenna and aircraft based on ordinary knowledge of radomes adapted to cover a radar antenna for an aircraft in the art. If  Corodova’s radome did not have properties or features for structural attachment, how would Corodova’s radome be incorporated into the aircraft/ship? If necessary, examiner can provide additional references to support the ordinary knowledge of radomes adapted to cover a radar antenna for an aircraft. 
Applicant argues that the coating film cited by Examiner is not a structural attachment to create a larger assembly. 
	Applicant’s argument is not found persuasive because applicant is mischaracterizing the teachings of Corodova and the rejection. The coated film and the molded composite read on the claimed ‘larger assembly’ as the coated film is an additional element added to the molded composite. The molded composite implicitly/intrinsically requires properties/features for structural attachment/adhesion to the coating film as a person of ordinary skill in the art would readily know/recognize that the coated film needs to be attach/adhere to the molded radome to be able to perform its coating function even when the radome is subjected to movements/vibrations in the aircraft. 
	Applicant further argues that there is no teaching that Corodova’s radome and applicant’s composite are made of substantially the same material.
Applicant’s argument is not found persuasive because Applicant's argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, applicant’s composite encompasses a composite comprising linearly oriented thermoplastics (applicant’s claim 1 and [0018-0019] of applicant’s published application) while Corodova’s radome is a composite laminate comprising polymeric fibers forming a unidirectional fabric in which all the polymeric fibers run in a substantially parallel fashion along a common direction (P0023, 0035-0036, and 0039; the description/arrangement of the taught fibers clearly reads on applicant’s claimed ‘linearly oriented’), wherein the taught unidirectional parallel aligned polymeric fibers are made of thermoplastics such as polyethylene and/or polypropylene: P0044-0045). Thus, Corodova’s radome and applicant’s composite are made of substantially the same material (i.e. linearly oriented thermoplastics).
For at least the reasons set forth above, the 102 rejections based on Corodova are maintained. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 based on Van Es, applicant argues Van Es does not teach forming a composite having high contour shapes that do not have a draft angle or curve back upon themselves.
Applicant’s argument is not found persuasive because Applicant's argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Examiner maintains that the molded article in Van Es is a composite because it comprises fibers and binder (abstract, claim 1, and other cited paragraphs) and that the molded dome/helmet articles curved back upon themselves and do not have a draft angle in view of their inherent curvatures. Applicant is welcome to provide evidence that the molded articles of Van Es such as domes/helmets do not curved back upon themselves or have a draft angle.
Applicant’s argument that paragraphs 16 and 20 of applicant’s published application are not related to claim 1 is not found persuasive. Paragraph 16 of applicant’s published application discloses a type of three-dimensional composite high contour structure (i.e. radome closure that has a spherical portion and a cylindrical portion) encompassed by claim 1 while Paragraph 20 of applicant’s published application discloses types of thermoplastics encompassed by the ‘thermoplastics’ of claim 1. Thus, references disclosing these types of shapes/structures and thermoplastics meet applicant’s claimed limitations. 
Applicant further argues that paragraphs 36-39 of Van Es do not teach that the composite have properties or features for structural attachment to create larger assemblies. 
Applicant’s argument is not found persuasive because applicant is mischaracterizing paragraphs 36-39 of Van Es and the rejection. The taught composite article by Van Es comprises a bonding layer that allows attaching a ‘further layer’ to the article; therefore, the bonding layer is functionally equivalent to and reads on the claimed feature for structural attachment. The further layer and the composite article read on the claimed ‘larger assembly’ as the ‘further layer’ is an additional element adhered/attached to the composite article. Applicant fails to specifically pointing out how the language of  claim 1 patentably distinguishes it from Van Es and why the adhesive layer is not functional equivalent to and does not read on the limitation ‘features for structural attachment’. Therefore, examiner considers that Van Es meets the claimed limitations.
For at least the reasons set forth above, the 102 rejections based on Van Es are maintained. 

Status of the Claims
Claim(s) 2-17 remain withdrawn, and claim(s) 1 and 18 is/are examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “high contour structures and shapes” and the “composite having high contour shapes that do not have draft a angle, or curve back upon themselves” of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Fig. 3 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “200” and "210" appear to designate the same part. Fig. 3 is not of sufficient quality to determine what structure/shape in the Fig. 3 constitutes the elements 210, 200, and 220 described in [0028] of applicant’s published application. Examiner suggests applicant to use different shadings and clear arrows to identify each component.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“properties or features (genetic place holder) for structural attachment to create larger assemblies (functional language)” in claim 1 with corresponding structure/scope disclosed at [0015] and [0028] of applicant’s published application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “high contour structure and shapes”  and “high contour shapes” which are indefinite. The term “high contour” is relative term. The term “high contour” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure as filed fails to provide any guidance to determine when the claimed ‘high contour’ shape/structure would or wouldn’t infringe another shape/structure. Thus, the boundaries of the term ‘high contour’ are unclear. The limitation has been examined below as it encompasses a three-dimensional composite structure having curved/contoured shapes in view of paragraphs [0009, 00016, 0028] and Fig. 3 of applicant’s published application. 
Claim(s) 18 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 18 recites “said attachment is a continuous ring” which is indefinite. There is insufficient antecedent basis for “said attachment” in the claims. Examiner notes that claim 1 recites “properties or features for structural attachment”, and therefore, the ‘attachment’ in claim 1 is a function whereas the ‘attachment’ in claim 18 is a structure. Thus, the scope of the claim is unclear. Examiner recommends applicant change the limitation to --said features for structural attachment comprises a continuous ring-- or to use consistent language throughout the claim to overcome the rejection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corodova (US 20140078016 – of record).
Regarding claim 1, Corodova discloses a method for making three-dimensional composite high contour structures and shapes (manufacturing method of a radome: P0001, 0017, 0084-0085, 0118; wherein the radome is a three-dimensional molded composite laminate/assembly: P0005, 0032, 0041, 0118; wherein the radome comprises a geodesic structure such as the one disclosed at Pat. No. 4,946,736 or an Igloo shaped structure: P0084-0086; wherein the shapes/curvatures of the taught radome read on the claimed high contour structures and shapes: See pg. 1 of Applicant’s remarks dated 04/21/2022) comprising:
forming a composite having high contour shapes that do not have a draft angle, or curve back upon themselves (molding the composite laminate/assembly with molds having curvatures/geometries suitable to mold the three-dimensional shaped radome: P0118; wherein the radome comprises a geodesic structure such as the one disclosed at Pat. No. 4,946,736 or an Igloo shaped structure: P0086; wherein the shapes/curvatures of the taught radome read on the claimed high contour shapes, curve back upon themselves, and/or do not have draft angle due to their curvatures; in addition, the taught shapes/curvatures are substantially equivalent to applicant’s disclosed radome shapes disclosed at least in paragraphs [0016, 0020, 0028] of applicant’s published application);
said composite comprising linearly oriented thermoplastics (the composite laminate/assembly comprises polymeric fibers forming a unidirectional fabric in which all the polymeric fibers run in a substantially parallel fashion along a common direction: P0023, 0035-0036, and 0039; wherein the taught unidirectional parallel aligned polymeric fibers are made of thermoplastics such as polyethylene and/or polypropylene: P0044-0045; thus, Corodova’s radome and applicant’s composite are made of substantially the same material, i.e. linearly oriented thermoplastics), 
said linearly oriented thermoplastics composite having properties or features for structural attachment to create larger assemblies (the taught radome is adapted to cover an antenna to form a radome-antenna system for an aircraft: P0092-0093; a person of ordinary skill in the art would readily understand/recognize that the radome is necessarily coupled to the antenna to be able to cover the antenna and to be able to be mounted on an aircraft/ship in the radome-antenna systems described in Corodova. As evidenced by US 5049891, a radome adapted to cover a radar antenna for an aircraft requires the radome to be coupled to the antenna to be able to cover the antenna and an attaching means to be able to be mounted on an aircraft: abstract and claim 1 of US 5049891; furthermore, at least one additional coating film is deposited to the molded composite laminate/assembly: P0123; The coated film and the molded composite read on the claimed ‘larger assembly’ as the coated film is an additional element added to the molded composite and forms a larger molded composite assembly. This teaching also clearly implies to a person of ordinary skill in the art that the molded composite implicitly/intrinsically requires properties/features for structural attachment/adhesion of the coating film as a person of ordinary skill in the art would readily know/recognize that the coated film needs to be attached/adhered to the molded radome to be able to perform its coating function even when the radome is subjected to movements/vibrations in the aircraft; in addition, since the taught radome and applicant’s claimed composite are made of substantially the same material, i.e. linearly oriented thermoplastics, the taught radome/assembly implicitly/intrinsically has properties for structural attachment to create larger assemblies; based on [0015] of applicant’s published application, the properties for structural attachment are expected come from the inherent properties of linearly oriented thermoplastics: See MPEP §§ 2112.01 I-II);
said composite is rugged (the taught radom is sturdy/rugged as it must be capable of protecting antennas: P0002-0004) and resists projectiles, shrapnel, and pressure blasts (P0003 and 0130; furthermore, since the taught radome/assembly and applicant’s claimed composite are made of substantially the same material, i.e. linearly oriented thermoplastics, the taught radome/assembly intrinsically is rugged and is able to resist projectiles, shrapnel, and pressure blasts as these properties are inherent properties of linearly oriented thermoplastics: See MPEP §§ 2112.01 I-II and [0015] of applicant’s published application). Therefore, Corodova discloses a method substantially as claimed by applicant.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Es et al.  (US 20100170021 – of record).
Regarding claim 1, Van Es discloses a method for making three-dimensional composite high contour structures and shapes (process for the manufacture of a moulded article comprising unidirectional reinforcing fibers and a binder and having curved/dome/helmet shapes: Abstract, P0014, 0045-0046, and claim 1; wherein the taught curved/dome/helmet shapes read on the claimed high contour shapes: See 112b rejection above; in addition, the taught curved/dome shapes are substantially identical to applicant’s radome/curved/spherical shapes disclosed in at least paragraphs [0016, 0020, and 0028] of applicant’s published application) comprising:
forming a composite having high contour shapes that do not have a draft angle, or curve back upon themselves (molding a composite stack comprising unidirectional reinforcing fibers and a binder in a mould comprising at least one mould part in the form of the shaped article: P0029-0030, 0033, 0045-0046; wherein the taught curved/dome/helmet shapes read on the claimed high contour shapes, curve back upon themselves, and/or do not have draft angle in view of their inherent/characteristic known curvatures; in addition, the taught shapes/curvatures are substantially equivalent to applicant’s disclosed radome/spherical/curved shapes in at least paragraphs [0016, 0020, 0028] of applicant’s published application);
said composite comprising linearly oriented thermoplastics (the composite stack comprises a plurality of monolayers, each monolayer containing unidirectionally oriented reinforcing fibers: P0001, 0014, and claim 1; wherein the taught unidirectionally oriented reinforcing fibers are made of thermoplastics such as polyethylene and/or polypropylene: P0015-0018), 
said linearly oriented thermoplastics composite having properties or features for structural attachment to create larger assemblies (the taught composite article comprises a bonding/adhesive layer that allows attaching/adhesion a ‘further layer’ to the composite article; therefore, the bonding layer is functionally equivalent to and reads on the claimed feature for structural attachment, the further layer and the composite article read on the claimed ‘larger assembly’ as the ‘further layer’ is an additional element added to the composite article: P0036-0039; in addition, since the taught composite stack and applicant’s claimed composite are made of substantially the same material, i.e. linearly oriented thermoplastics, the taught composite stack implicitly/inherently has properties for structural attachment to create larger assemblies; based on [0015] of applicant’s published application, the properties for structural attachment are expected come from the inherent properties of linearly oriented thermoplastics: See MPEP §§ 2112.01 I-II);
said composite is rugged (the taught composite stack sturdy/rugged as it comprises high tensile strength, high tensile modulus, high energy absorption, and/or high-performance materials: P0014 and 0018) and resists projectiles, shrapnel, and pressure blasts (the taught composite stack implicitly/intrinsically has these properties because it forms a ballistic-resistant moulded article and comprises ballistically effective material: P0001, P0004, P0014; furthermore, since the taught composite stack and applicant’s claimed composite are made of substantially the same material, i.e. linearly oriented thermoplastics, the taught composite stack is inherently rugged and is inherently capable of resisting projectiles, shrapnel, and pressure blasts as these properties are inherent properties of linearly oriented thermoplastics: See MPEP §§ 2112.01 I-II and [0015] of applicant’s published application).
Therefore, Van Es discloses a method substantially as claimed by applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corodova as applied to claim 1 above, and further in view of Kviatkofsky (US 20120176294) and/or Harrison (US 5707723). 
Regarding claim 18, Corodova fails to disclose wherein said attachment is a continuous ring.
In the same field of endeavor, radomes for protecting antennas (P0002), Kviatkofsky discloses the technique of providing an attachment mechanism to a radome, wherein the attachment means is a continuous ring (152/155) for the benefit(s) of securing the radome and  allowing for repeatable access to  antenna equipment unit components (P0036-0043). Kviatkofsky further discloses that rings are well-known attaching mechanisms in the art (P0035). 
In the same field of endeavor, methods for fabricating composite radomes, Harrison discloses the technique of providing an attachment mechanism to a radome (20), wherein the attachment means is a continuous ring (40) for the benefit(s) of allowing attachment of the radome to an aircraft fuselage (22) and allowing for repeatable access to an antenna (24) and associated electronic of the radar system (C4, L34-61, Fig. 1). 
Since Corodova discloses that desire to provide a radome adapted to cover a radar antenna for an aircraft or to form a radar-antenna systems (P0092-0093), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Corodova in view of Kviatkofsky and/or Harrison by providing to said linearly oriented thermoplastics composite a continuous ring as the feature for structural attachment to create larger assemblies as suggested by Kviatkofsky and/or Harrison for the benefit(s) of allowing attachment of the radome to an aircraft and/or allowing for repeatable access to an antenna and associated electronics. Based on the techings of Kviatkofsky and/or Harrison, a continuous ring is a well-known and/or desirable attachment for radomes. see MPEP §§  2143 I A, 2143 I C, 2143 I G, and/or 2144 II. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Folgar (US 20170027268 – of record) discloses a method for making a ballistic resistant thermoplastic matrix composite helmet formed from a stack of cross-plied uni-directional para-aramid or UHMWPE (i.e. thermoplastic) fibers (P0070, 0078, and Figs. 13a-16a). 
Kolak (US 20150222011 – of record) discloses a composite having high contour shapes (radome wall composite structure 10 having a convexly curved or dome shapes: P0012, 0019, 0060), said composite comprising linearly oriented thermoplastics (radome wall composite structure 10 comprises an antiballistic core 12 comprising a compressed stack of angularly biased unidirectional polyethylene and/or polypropylene monolayers: P0021 and Fig. 1). Kolak further discloses that unidirectional oriented polyolefins/thermoplastics such as polyethylene and/or polypropylene are suitable material for lightweight ballistic-resistant articles (P0006, 0009, 0021, and 0036).
Meldner (US 20160033236 – of record) discloses/suggests use of linearly oriented thermoplastics in composites in order to enhance anti-ballistic performance of the composited (Abstract, P0006, 0019, 0033, 0061, Figs. 4 and 7-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743